       Case 1:19-cv-00703-WJ-JFR Document 13 Filed 08/05/19 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

 DINE CITIZENS AGAINST RUINING OUR
 ENVIRONMENT, et al.,

        Petitioners,

 vs.

 DAVID BERNHARDT, in his official capacity                       AFFIDAVIT OF
 as Secretary of the United States Department                  JOHN F. MUMMERY
 of the Interior, et al.,

        Respondents,                                      Case No. 1:19-cv-00703-WJ-JFR

 and

 BP AMERICA PRODUCTION COMPANY,

        Applicant-Intervenor.


I, John F. Mummery, after first being duly sworn, state as follows:

       1.      I am currently employed by BP America Production Company (“BP America”) as

the West Business Unit Operations Manager over all operations in the San Juan Basin of

Colorado and New Mexico. I have personal knowledge of the facts in this declaration.

       2.      BP America owns and operates six horizontal wells that produce from the “dry

gas” horizon of the Mancos Shale in the Northeast Blanco Unit (NEBU) in San Juan County,

New Mexico. These wells all produce federal minerals from federal oil and gas leases that the

Bureau of Land Management (“BLM”) has issued in the San Juan Basin, as well as some fee

minerals. The water used to drill, complete, and hydraulically fracture the wells was purchased

from the Navajo Nation as owner of the Navajo Agricultural Products Industry (NAPI).
        Case 1:19-cv-00703-WJ-JFR Document 13 Filed 08/05/19 Page 2 of 6




       3.      These “dry gas” Mancos Shale wells produce no liquid hydrocarbons such as oil

or condensate and only de minimis amounts of water. No liquid storage tanks are required, and a

small amount of produced water is piped away for underground injection disposal. The gas

produced from the wells is transmitted by pipeline to market, minimizing truck traffic. There is

no flaring associated with production activities. These wells are approximately 60 miles from

the Chaco Culture National Historical Park.

       4.      Petitioners allege that they challenge the BLM’s approval of 32 Environmental

Assessments (“EAs”). See Petition for Review, Appendix A. Based on our review of the

challenged EAs, BP America is the holder and operator of at least six permits to drill being

challenged. BP America has drilled two of the approved wells, the NEBU 605 COM 1H and

NEBU 605 COM 2H, which are currently producing. A map showing the location of these

challenged producing wells is included as Attachment A, hereto. One other well drilled, but not

completed. The other three have not been drilled.

       5.      The Petitioners ask the Court to declare that “BLM’s approvals challenged herein

allowing horizontal drilling and hydraulic fracturing in the Mancos Shale to date violate NEPA.”

See Petition, Relief Requested, ¶ A. Petitioners also ask the Court to vacate BLM’s approvals

and to “[e]njoin BLM from approving any pending or future APDs that permit horizontal drilling

or hydraulic fracturing in the Mancos Shale formation pending full compliance with NEPA.” Id.

¶¶ B, C. The Petitioners’ motion for a temporary restraining order also seeks to shut down

ongoing oil and gas production from the challenged APDs. Doc. 5-1, at 1.

       5.      The relief Petitioners request would, if granted, cause direct injury to BP America

and its property interests in oil and gas leases on federal lands in the area. Petitioners are seeking


                                                  2
Case 1:19-cv-00703-WJ-JFR Document 13 Filed 08/05/19 Page 3 of 6
Case 1:19-cv-00703-WJ-JFR Document 13 Filed 08/05/19 Page 4 of 6
Case 1:19-cv-00703-WJ-JFR Document 13 Filed 08/05/19 Page 5 of 6




                   ATTACHMENT A
                Case 1:19-cv-00703-WJ-JFR Document 13 Filed 08/05/19 Page 6 of 6
                                                                                       N
                                                                                       EBU6
                                                                                          05




                                                              s
                                                            ile
                                                          4M
                                                         .1
                                                        0
                                                        6




                           ChacoC  ultu
                                      re
                        N
                        atio
                           nalH isto
                                   ricalPa
                                         rk




S
o u
  rce
    s: E
       sri, H
            ERE
              ,Ga
                rmin
                   ,US
                     G S
                       , In
                          term
                             ap, IN
                                  CRE
                                    M E
                                      N TP
                                         ,NR
                                           Can,E
                                               sriJa
                                                   p a
                                                     n ,M
                                                        ETI, E
                                                             sriC
                                                                hin
                                                                  a(H
                                                                    ongK
                                                                       ong
                                                                         ), E
                                                                            sriK
                                                                               ore
                                                                                 a,E
                                                                                   sri(T h
                                                                                         aila nd), N
                                                                                                   GC C
                                                                                                      , (c)OpenS
                                                                                                               tre
                                                                                                                 etMa p
                                                                                  co
                                                                                   n trib
                                                                                        uto rs, a
                                                                                                n dtheGISU se
                                                                                                            rC omm u
                                                                                                                   nity


P
riv
  ile
    g e
      d&C
        onfid
            entia
                l :A
                   tto
                     rne
                       yClie
                           n tW
                              orkP
                                 rod
                                   uct
                                                               BPAm ericaProdu ctionC  om pany


/                  B
                   PWe
                     lls-N
                         EBU6
                            05
                                                                 NE
                                                                  B U6  05We llsD istanceto
                   C
                   hacoC
                       ultu
                          reN
                            atio
                               nalH
                                  isto
                                     rica
                                        lPa
                                          rkB
                                            oun
                                              dary
                                                              C
                                                              hacoCultureNatio nalH istorica
                                                                                           lPark
